In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐1323 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

DAVID G. WENZEL, 
                                               Defendant‐Appellant. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Western District of Wisconsin. 
           No. 15‐cr‐63‐bbc — Barbara B. Crabb, Judge. 
                    ____________________ 

      ARGUED APRIL 11, 2017 — DECIDED APRIL 27, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and EASTERBROOK, 
Circuit Judges. 
    FLAUM, Circuit Judge. David G. Wenzel appeals the denial 
of his motion to suppress evidence gathered as the result of 
search warrants executed on his home. For the following rea‐
sons, we affirm.  
2                                                                 No. 16‐1323 

                                            I. Background 
    Wenzel  occasionally  looked  after  young  children  at  his 
Wisconsin home. On March 25, 2015, one mother dropped off 
her son in Wenzel’s care. When the mother returned to pick 
up her son, she went into the house to use the restroom. Inside 
the  restroom,  she  noticed  a  red  light  coming  from  inside  a 
grated vent and pointing towards the toilet. She pried off the 
vent cover and pulled out a video camera wrapped in black 
electrical  tape.  The  mother  reported  this  information  to  the 
Rock County Sheriff’s Department. Law‐enforcement officers 
checked Wenzel’s criminal history and discovered that he was 
on the sex‐offender registry and had been convicted in 1997 
of first‐degree sexual assault.  
    On March 26, 2015, a Rock County detective applied for a 
warrant to search Wenzel’s residence. The supporting affida‐
vit described Wenzel’s property and listed several categories 
of items the detective believed could be found in connection 
with hidden‐camera recordings.1 The affidavit included facts 
                                                 
      1 The items authorized by the search included:  

           Video tapes, camera hardware, film, video recording de‐
           vices, DVDs, cellular phones, digital storage devices, pho‐
           tographs,  photo  equipment,  Pornographic  materials, 
           computers,  (central  processing  units),  computer  attach‐
           ments, computer monitors, computer scanners, computer 
           hard drives, and any other computer components used to 
           generate computer discs or other inscribable media, and 
           any other storage media such as computer discs, thumb 
           drives,  tapes,  CD  ROMS,  or  CD  writeables,  and  books, 
           materials, and manuals relating to computer operation or 
           software operation, and any software or passwords nec‐
           essary  to  examine  the  computer’s  readable  records,  text 
No. 16‐1323                                                                    3 

the  detective  believed  would  establish  probable  cause  that 
Wenzel had violated Wis. Stat. § 942.09, “Representations de‐
picting  nudity,”  which  prohibits  certain  clandestine  record‐
ings  of  others.2  The  affidavit  detailed  the  detective’s  many 
years of law‐enforcement training and experience, including 
previous investigations of child‐sex offenses and violations of 
§  942.09;  the  mother’s  firsthand  account  of  discovering  the 
video camera in Wenzel’s bathroom; the detective’s awareness 
that hidden cameras such as Wenzel’s could connect to vari‐
ous  recording  devices  and  that  such  recordings  were  often 
shared on the Internet or stored on hard drives; and Wenzel’s 
criminal history and sex‐offender‐registry status. The affida‐
vit requested permission to search Wenzel’s property for re‐
cording‐related items.  
    The  same  day,  the  Rock  County  Circuit  Court  issued  a 
warrant  authorizing  the  search,  and  officers  conducted  the 
search later that day. On April 2, 2015, law‐enforcement offic‐
ers requested a follow‐on search warrant for evidence of child 
pornography,  supported  by  evidence  gathered  during  the 
March 26 search.  

                                                 
           messaging, Internet chat, E‐mail, web camera images, to 
           include the contents of any above listed item, or anything 
           else  that  would  constitute  evidence  of  a  crime,  to  wit: 
           Representations  Depicting  Nudity,  in  violation  of  Wis‐
           consin Statute 942.09 … . 
      2 
      Section  942.09  generally  prohibits  capturing,  reproducing,  pos‐
sessing, distributing, or exhibiting “an intimate representation without the 
consent  of  the  person  depicted  under  circumstances  in  which  he or  she 
has a reasonable expectation of privacy, if the [defendant] knows or has 
reason to know that the person who is depicted does not consent to the 
capture of the intimate representation.” Wis. Stat. § 942.09(2). 
4                                                             No. 16‐1323 

    On the basis of evidence collected from those searches, on 
May  13,  2015,  the  government  charged  Wenzel  with  two 
counts of unlawfully creating child pornography in violation 
of 18 U.S.C. § 2251(a). On August 17, 2015, Wenzel moved to 
suppress evidence from the March 26 search and all deriva‐
tive evidence. The magistrate judge, on September 23, 2015, 
recommended denying Wenzel’s motion and finding that the 
warrant  was  supported  by  probable  cause,  was  not  overly 
broad, and in any case was subject to the good‐faith exception. 
On October 9, 2015, the district court adopted the recommen‐
dation.  
    Wenzel pleaded guilty on December 28, 2015, pursuant to 
a written plea agreement that reserved his right to appeal the 
denial of the motion to suppress. On February 5, 2016, the dis‐
trict court sentenced Wenzel to twenty‐five years’ incarcera‐
tion  and  twenty  years’  supervised  release.  This  appeal  fol‐
lowed.  
                                            II. Discussion 
   When reviewing a district court’s decision on a motion to 
suppress, we review the court’s factual findings for clear error 
and  its  legal  conclusions  de  novo.  United  States  v.  Kelly,  772 
F.3d 1072, 1077 (7th Cir. 2014) (citation omitted).  
     A. Probable Cause 
   Wenzel  first  argues  that  the  March  26  warrant  was  not 
supported by probable cause.3 This Court affords “great def‐
erence to the decision of the judge issuing  the warrant, and 

                                                 
     3 Wenzel does not directly challenge the April 2 warrant, but argues 

that the evidence from both searches should be suppressed if the March 
26 warrant is determined to be unconstitutional.  
No. 16‐1323                                                         5 

we will uphold a finding of probable cause so long as the is‐
suing judge had a substantial basis to conclude that the search 
was reasonably likely  to uncover  evidence of wrongdoing.” 
United States v. Aljabari, 626 F.3d 940, 944 (7th Cir. 2010) (cita‐
tions and internal quotation marks omitted); see also Illinois v. 
Gates, 462 U.S. 213, 236 (1983). Probable cause for a search ex‐
ists when known facts and circumstances would cause a rea‐
sonable  person  to  believe  that  evidence  of  a  crime  will  be 
found. Ornelas v. United States, 517 U.S. 690, 696 (1996) (cita‐
tions omitted). Courts employ common sense in reading the 
supporting  affidavit  as  a  whole.  See  United  States  v.  Quinta‐
nilla, 218 F.3d 674, 677 (7th Cir. 2000) (citation omitted).  
   The warrant in this case was issued based on an affidavit 
supported by an informant’s tip. In such circumstances, courts 
consider  the  totality  of  the  circumstances  to  determine 
whether  that  information  establishes  probable  cause  for  the 
search, including the following factors:  
       (1) the extent to which the police have corrobo‐
       rated the informant’s statements;  
       (2)  the  degree  to  which  the  informant  has  ac‐
       quired firsthand knowledge of the events;  
       (3) the amount of detail provided;  
       (4) the amount of time between the date of the 
       events  and  the  application  for  the  search  war‐
       rant; and  
       (5) whether the informant personally appeared 
       before the judge issuing the warrant.  
United States v. Gregory, 795 F.3d 735, 741 (7th Cir. 2015) (citing 
United States v. Koerth, 312 F.3d 862, 866 (7th Cir. 2002)).  
6                                                       No. 16‐1323 

    The mother who found Wenzel’s hidden camera did not 
personally testify before the judge who issued the March 26 
warrant. However, the other relevant factors were sufficient 
to support a finding of probable cause that Wenzel had vio‐
lated Wis. Stat. § 942.09. The mother provided a detailed, first‐
hand account of the incident in which she had found a hidden 
camera wrapped in black electrical tape, placed inside a cov‐
ered  vent,  and  pointed  towards  the  toilet.  She  also  told  the 
officers that she had left her child at Wenzel’s home to be su‐
pervised  by  Wenzel.  The  incident  took  place  on  March  25, 
2015; and the affidavit, based on the mother’s statement, was 
submitted the  next  day.  And  in  the  meantime,  law‐enforce‐
ment officers searched Wenzel’s criminal history and learned 
that  he  was  on  the  sex‐offense  registry  and  had  been  con‐
victed  of  a  first‐degree  sexual  offense.  Together,  these  facts 
were sufficient to give rise to probable cause that Wenzel had 
violated Wis. Stat. § 942.09.  
     B. Overbreadth  
    Wenzel next argues that the warrant was overbroad in two 
ways:  It  encompassed  too  many  items,  and  authorized  a 
search of too much of Wenzel’s property. The Fourth Amend‐
ment requires a warrant to “particularly describ[e] the place 
to  be  searched,  and  the  …  things  to  be  seized.”  U.S.  Const. 
amend. IV. Accordingly, “the scope of a lawful search is de‐
fined by the object of the search and the places in which there 
is probable cause to believe that it may be found.” Maryland v. 
Garrison, 480 U.S. 79, 84 (1987) (internal quotation marks omit‐
ted).  To  satisfy  this  requirement,  “a  warrant  must  explicate 
the items to be seized only as precisely as the circumstances 
and the nature of the alleged crime permit.” United States v. 
No. 16‐1323                                                            7 

Vitek  Supply  Corp.,  144  F.3d  476,  481  (7th  Cir.  1998)  (citation 
omitted). 
    Wenzel’s main argument is that the detectives who inter‐
viewed  the  mother  should  have  asked  her  approximately 
twenty‐nine additional questions and narrowed the scope of 
the warrant affidavit accordingly. However, courts do not ask 
whether a warrant could have been more precise; rather, we 
ask whether a warrant was sufficiently precise to satisfy con‐
stitutional requirements. In this case, the warrant listed sev‐
eral  concrete  categories  of  items,  all  of  which  related  to  the 
capturing, storage, or dissemination of recorded images, or to 
law‐enforcement officers’ ability to effectively retrieve stored 
images. There is nothing constitutionally problematic in au‐
thorizing a search for all such items when there was probable 
cause  to  believe  that  a  suspect  was  clandestinely  recording 
people who used his bathroom, in violation of state laws pro‐
hibiting such recordings. 
    At oral argument, Wenzel asserted that the warrant, which 
authorized searching outbuildings and vehicles on Wenzel’s 
property, was also too broad in geographic scope. However, 
he did not develop such an argument in his opening brief on 
appeal, and so forfeited it. See Wedemeyer v. CSX Transp., Inc., 
850 F.3d 889, 897 (7th Cir. 2017) (citation omitted). Regardless, 
the recording‐related items authorized to be seized—ranging 
in  size  from  computers  to  thumb  drives—could  plausibly 
have been found in outbuildings such as sheds, or in Wenzel’s 
vehicle.  Unlike  searching  for  a  stolen  lawnmower  in  a  bed‐
room, see Garrison, 480 U.S. at 84 (citing United States v. Ross, 
456 U.S. 798, 824 (1982)), the warrant in this case did not au‐
thorize a search for items that could not plausibly be found in 
8                                                   No. 16‐1323 

the authorized locations. In sum, the warrant’s scope was suf‐
ficiently tailored to the nature of the crime being investigated. 
     C. Good‐Faith Exception 
    The  government  argues  that  the  good‐faith  exception 
would apply as an alternative ground for denying Wenzel’s 
motion to suppress. See United States v. Leon, 468 U.S. 897, 926 
(1984). The magistrate judge agreed that the exception would 
apply  and  the  district  court  adopted  this  recommendation. 
Because we hold that the warrant was not unconstitutional, 
we need not reach the issue of whether the good‐faith excep‐
tion  would  apply.  We  note,  however,  that  Wenzel  did  not 
challenge this alternate ruling on appeal, and he advanced no 
arguments  that  the  state‐court  judge  “abandoned  his  de‐
tached and neutral role” when he issued the warrant, or that 
“the officers were dishonest or reckless in preparing their af‐
fidavit or could not have harbored an objectively reasonable 
belief in the existence of probable cause.” Id. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.